Citation Nr: 0909503	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  99-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had honorable service from June 1959 to April 
1963, from November 1964 to November 1970.  He also had a 
period of dishonorable service from November 1970 to June 
1973.  The appellant claims as his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon.

The appeal was remanded in July 2003 for additional 
development.  In October 2005, the Board denied the claim.  
The appellant timely appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In January 2009 the Court 
issued a Memorandum Decision which set aside the Board's 
order regarding the issue of service connection for the cause 
of the Veteran's death, and the case was returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records reflect that he was 
seen in August 1961 and August 1962 with complaints of chills 
and weakness.  The August 1962 encounter resulted in a 
diagnosis of acute gastritis.  The Veteran was seen in 
January and February 1963 for persistent nausea and vomiting.  
He complained of abdominal pain in August 1965.  Carcinoma of 
the kidney was diagnosed in April 1975.

The appellant has stated that following his discharge from 
service, the Veteran did not feel well and that his coloring 
was yellow or orange.  She indicated that he was tired all of 
the time and began to lose weight but did not see a physician 
because he could not afford to take time off from work.  The 
appellant is clearly competent to report her observations of 
the Veteran's symptoms, as such requires only personal 
knowledge, not medical expertise.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The appellant asserts that the 
Veteran's fatal cancer was related to exposure to Agent 
Orange in Vietnam, and has requested that a medical opinion 
be sought.

The issue of whether the Secretary must provide a VA medical 
examination has been addressed in Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 
(2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

In this case, VA has conceded exposure to herbicides.  As 
there is evidence of an in-service event and a report of 
symptoms directly following service and a diagnosis following 
discharge, the Board finds that a VA opinion is warranted.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

Forward the claims file to an oncologist 
and or pathologist to determine the 
etiology of the Veteran's fatal 
adenocarcinoma of the kidney.  Following 
review of the claims file, the physician 
should  provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's fatal adenocarcinoma 
of the kidney was etiologically related 
to any incident of service, to include 
exposure to herbicides in Vietnam or the 
in-service gastro-intestinal complaints.  
If the examiner can estimate the onset of 
the tumor (based upon type, size and 
location) the examiner is invited to 
determine the approximate time period of 
onset of the mass.

The examiner is invited to review all 
evidence of record to include but not 
limited to the service records and 
immediate post-service medical records.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




